Citation Nr: 1232518	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for chronic left knee chondromalacia patella with degenerative changes (left knee disability).

2.  Entitlement to an increased evaluation in excess of 10 percent for chronic right knee chondromalacia patella (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to January 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2009 VA Form 9, the Veteran requested a hearing before the Board.  He was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on May 25, 2011.  That hearing was rescheduled for August 9, 2011 due to a family emergency and the Veteran was notified of this in a July 2011 letter.  He responded in July 2011 that he would appear for the scheduled August 2011 hearing.  However, he failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704.

In December 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability is characterized by pain, stiffness, swelling, limitation of motion, and painful motion.

2.  The Veteran's right knee disability is characterized by pain, stiffness, swelling, limitation of motion, and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 10 percent for chronic left knee chondromalacia patella with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2011).

2.  The criteria for an initial rating higher than 10 percent for chronic right knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5019, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in April 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2011 remand, VA provided the Veteran with a medical examination in March 2012.  This examination contained all information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, including objective range of motion testing.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is currently service connected for chronic left knee chondromalacia patella (left knee disability) and chronic right knee chondromalacia patella (right knee disability), both evaluated as 10 percent disabling, effective July 26, 2001.  Both disabilities are rated under 5299-5019 for bursitis.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his March 2007 claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Diagnostic Code 5019 instructs raters to evaluate bursitis based on limitation of motion of the effected parts.  See 38 C.F.R. § 4.71a.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable (10 percent or more) rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

A 10 percent evaluation is warranted for flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent evaluation is warranted for flexion limited to 30 degrees.  Id.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  Id.

A 10 percent evaluation is warranted for extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation is warranted for extension limited to 15 degrees.  Id.  A 30 percent evaluation is warranted for extension limited to 20 degrees.  Id.  A 40 percent evaluation is warranted for extension limited to 30 degrees.  Id.  A 50 percent evaluation is warranted for extension limited to 45 degrees.  Id.

Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  The General Counsel has also held that separate rating could be provided for limitation of knee extension and flexion, when such limitation is compensable.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence shows degenerative joint disease (arthritis) and symptoms of pain, stiffness, swelling, limitation of motion, and painful motion in both knees.  The Veteran uses a cane to ambulate.  Generally, the Veteran has had limitation of flexion to at most 70 degrees bilaterally with pain.  See March 2012 VA examination.  The record consistently denied ankylosis.  In his lay statements, the Veteran reports severe pain, swelling, and constant throbbing in both knees, which is treated with injections, and asserts that he is unable to walk or drive comfortably without pain.  See March 2009 Statement.  The Veteran also reported instability and falling due to his knees locking up.  See September 2008 VA Form 9.

The record also shows full extension of both knees, except for findings on the September 2008 VA outpatient treatment records when extension was limited to 10 degrees for the right knee and 20 degrees on the left.  This record is the outlier as the range of motion measurements recorded both before and after that examination consistently showed full range of extension, without additional limitation due to functional factors.  See e.g., October 2006 private treatment record, April 2007 VA examination, December 2008 VA outpatient treatment record, March 2012 VA examination.  Thus, the Board finds this lone record of decreased range of extension to be less probative than the remainder of the evidence of record that shows full extension.  Accordingly, the limitation of extension noted on the September 2008 VA outpatient treatment record is not sufficient to warrant a compensable rating for limitation of extension of either knee.

The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for flexion or extension of either knee at any time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  As such, there is no showing of a compensable degree of disability as to both right knee flexion and right knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  While the limitation of motion of the Veteran's knees is not sufficient to warrant a compensable evaluation under Diagnostic Codes 5260 and 5261, both knees have displayed symptoms of painful motion and swelling, which satisfies the criteria for 10 percent ratings under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board acknowledges the Veteran's complaints of knee pain.  Despite the Veteran's subjective complaints of pain, the objective pathology of record does not show any additional functional limitation due to this pain.  As such, a higher evaluation based on limitation of motion is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Veteran is competent to report on his pain symptoms and his limitations in extended walking, standing, or riding in an automobile as well as his use of bilateral knee braces.  Although the Veteran consistently reports constant pain and missing five or six days per month because of knee pain, he continues to work full time operating vehicles and equipment requiring foot pedal manipulations.  There is no evidence of a change of duties or accommodation by his employer.  Although he experiences discomfort, his reports of incapacity to walk or drive are not consistent or credible.  

The VA examinations and outpatient treatment records have consistently shown the Veteran's knees to be stable and without subluxation or ligament laxity.  No incapacitating episodes are noted.  The September 2008 VA Form 9 notes the Veteran's complaints of bilateral locking and instability and refers to prescribed knee braces.  In his June 2010 statement, the Veteran also stated that he uses a cane to walk.  Although the Veteran may feel the need for stability aids, the August 2009 VA examination notes that the Veteran's right knee symptoms include the sensation of giving way, but there was no ligament instability.  The Veteran's noted left knee symptoms do not include either giving way or instability.

Although the Veteran is competent to report that his knees give out.  His lay statements are not consistent with the objective findings during repeated evaluations.  Given the consistent clinical findings; reports of instability are not credible.  The evidence is thus against the grant of separate ratings on the basis of instability or subluxation.

Turning to other potentially applicable diagnostic codes, the Board notes that the treatment records refer to a right knee meniscus tear and degeneration of the left knee meniscus.  However, there is no indication in the record that the Veteran has either a dislocated or symptomatic removal of the cartilage.  A VA MRI in August 2010 showed slight effusion in the right knee and none on the left but no indications of loose cartilage.  Moreover, the symptoms contemplated for those disabilities, such as pain, are also contemplated in the rating criteria for arthritis and limitation of motion under Diagnostic Codes 5003, 5260, 5261.  Separate ratings would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  As such, Diagnostic Codes 5258 and 5259 do not provide a basis for higher or separate ratings.  See 38 C.F.R. § 4.71a.

In sum, throughout the rating period on appeal the Veteran is entitled to no more than the current 10 percent evaluations for arthritis with noncompensable limitation of motion and no additional separate evaluations for instability.  In reaching these conclusions the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate because it contemplates reduce ranges of motion, instability, and functional loss with higher schedular ratings available for more severe limitations.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

The question of entitlement to TDIU arises where the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The question of entitlement to TDIU does not arise in the absence of evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case there have been no reports of unemployability.  While the record, including a letter from the Veteran's cardiologist dated August 2006, shows that the Veteran was out of work for two weeks due to a heart condition, this is not a service connected disability.  Furthermore, the evidence of record, including the March 2012 VA examination report, notes that the Veteran is employed.  There is no evidence that the employment is less than gainful.  Accordingly, the question of entitlement to TDIU does not arise.

ORDER

A rating in excess of 10 percent for chronic left knee chondromalacia patella with degenerative changes is denied.

A rating in excess of 10 percent for chronic right knee chondromalacia patella is denied.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


